Per Curiam.
An 'action of assumpsit was brought in the Circuit Court for DeSoto County by Elam B. Carlton against Thomas B. King, who pleaded never was indebted. At the trial the jury rendered a verdict for the defendant. After overruling a motion for new trial made by the plaintiff, the court entered a judgment for the defendant. Upon writ of error here the only assignment of error argued is the overruling of the motion for new trial.
It is contended that a letter from a third person to the plaintiff and a telegram from the plaintiff to the third person, which were offered in evidence by the plaintiff and excluded by the court, were a part of the res gestae and were erroneously excluded. The letter and telegram were not shown to be connected with the defendant but matters stated therein were without objection testified to by the plaintiff and not contradicted, therefore, even if they were improperly excluded no harm resulted to the plaintiff.
It is also contended that the verdict is contrary to the evidence and is the result of bias. The evidence of the plaintiff was in many material particulars contradicted by the defendant and much of the evidence of the other witnesses tended to corroborate the defendant. This being so, and there being evidence to sustain the verdict which was approved by the trial court, and as nothing appears in the record to show bias of the jury or abuse of a sound judicial discretion of the court, the judgment is affirmed at the cost of the plaintiff in error.
Shackleford, C. J., and Cockrell and Whitfield, JJ., concur.
Taylor, Hocker, and-Parkhill, JJ., concur in the opinion.